Plaintiff in error, C.E. Butler, was convicted of selling one-half pint of alcohol to one Walter Farris, and was sentenced to be imprisoned for 60 days in the county jail and to pay a fine of $150 and costs, taxed at $44.
From the judgment an appeal was perfected by filing in this court on August 8, 1916, a petition in error with case-made. No brief has been filed. An examination of the record discloses that the evidence is sufficient to sustain the verdict, and that the appeal is absolutely without merit.
The judgment is therefore affirmed. Mandate forthwith.